Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9681980 and 10206811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the closest prior art of record, Tanaka discloses a device that seals an upper extremity such as an arm and hand and delivers humidity via steam to enhance absorption of delivered CO2 gas into the sealed region. The prior art of record does not disclose or fairly suggest either singly or combination the claimed invention comprising, a system that houses an upper extremity of the patient including glabrous tissue and delivers, with a humidifier, only water vapor into the chamber resulting in a relative humidity of humidified air within the chamber of between about 70% and about 99% in which the system is not configured to alter the temperature of the chamber interior and the system is configured to cause the glabrous tissue to reduce heat loss and the system is configured when in use to supply only 
Regarding independent claim 25, the closest prior art of record, Tanaka discloses a device that seals an upper extremity such as an arm and hand and delivers humidity via steam to enhance absorption of delivered CO2 gas into the sealed region. The prior art of record does not disclose or fairly suggest either singly or combination the claimed invention comprising, the claimed method of positioning a region of the patient comprising glabrous tissue (no more than the patient's upper extremity) into an enclosed chamber, applying water vapor having a preselected first humidity to the region of the patient comprising glabrous tissue wherein the first relative humidity is greater than about 70% and less than about 100%, thereby creating humidified air within the chamber and reducing heat loss by the glabrous tissue, wherein the method does not modify the temperature within the chamber and applies only water vapor via humidified air without applying any other gas. The Examiner notes that the prior art of record delivers other gases and/or modifies the temperature within a chamber, with no teaching or motivation to only deliver water vapor via humidified air without altering temperature or delivering other gases. Therefore, in view of the prior art and its deficiencies, the invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Regarding independent claim 36, the closest prior art of record, Tanaka discloses a device that seals an upper extremity such as an arm and hand and delivers humidity via steam to enhance absorption of delivered CO2 gas into the sealed region. The prior art of record does not disclose or fairly suggest either singly or combination the claimed invention comprising, inter alia, the claimed method for treating a patient having fibromyalgia in which a patient region comprising glabrous tissue (no more than the patient's upper extremity) is isolated by positioning the region into an enclosed chamber, applying water vapor having a preselected first humidity at room temperature selectively to the region comprising glabrous tissue within the chamber where the first relative humidity is greater than about 70% and less than about 100% thereby creating humidified air within the chamber and reducing glabrous tissue heat loss without modifying the temperature within the chamber and applying only water vapor without applying any other gas to the glabrous tissue. The Examiner notes that the prior art of record delivers other gases and/or modifies the temperature within a chamber, with no teaching or motivation to only deliver water vapor via humidified air without altering temperature or delivering other gases. Therefore, in view of the prior art and its deficiencies, the invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.